Citation Nr: 0839864	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia to include 
as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964 and from October 1965 to October 1969, to include a 
period of service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and October 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In October 2004, 
the veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.  In July 2006, the Board remanded the 
case for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Fibromyalgia is not currently shown.


CONCLUSION OF LAW

Service connection for fibromyalgia, to include as secondary 
to exposure to herbicides, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).           




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002, October 2002 and August 2006.  
The veteran was notified of the evidence needed to 
substantiate the claim of service connection for 
fibromyalgia, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim, that is, the date of receipt of the claim, and for the 
degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in July 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records and private medical records.  Pursuant to the July 
2006 Board remand, the RO attempted to obtain records from VA 
Hospital in Pittsburgh, Pennsylvania, to include a 1998 blood 
test referred to by the veteran during his October 2004 
hearing; however, the RO was informed that no record could be 
found.  The veteran was afforded a VA examination in February 
2007.  In the absence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability, further 
assistance under the duty to assist is not warranted.  
38 C.F.R. § 3.159(c)(4)(A). 

Service Connection for Fibromyalgia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Secretary of the Department of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for the following conditions: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone 
and joint cancer; skin cancers (melanoma, basal, and squamous 
cell); breast cancer; female reproductive system cancer (cervix, 
uterus, ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in offspring 
of exposed individuals; childhood cancer (including acute 
myelogenous leukemia) in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders, including Parkinson's disease and amyotrophic 
lateral sclerosis; chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities,  
ulcers); immune system disorders (immune suppression, 
autoimmunity); circulatory disorders; amyloid light-chain 
amyloidosis; endometriosis; and effects of thyroid homeostasis.  
See Health Outcomes Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. No. 32,395 (June 12, 2007). 

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In the case at hand, the veteran contends that he currently 
suffers from fibromyalgia to include as secondary to 
herbicide exposure.  At an October 2004 personal hearing, the 
veteran described joint pains.  He testified that his joints 
remained painful following discharge from service and have 
progressively worsened throughout the years.  The veteran 
testified that in 1998, he was administered a blood test by 
the VA Hospital in Pittsburgh, Pennsylvania, which revealed 
that his painful joint condition was due to fibromyalgia.  

The veteran's service treatment records (STRs) show that he 
was seen for complaints of generalized aches and pains in 
March 1968.  The STRs, to include the July 1969 separation 
examination report, contain no complaint, finding, or history 
of fibromyalgia.  On the basis of the STRs, fibromyalgia was 
not affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that fibromyalgia was noted or observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

The post-service medical evidence contains no complaint, 
finding, or history of fibromyalgia.  Thus, the central 
question in this case has become whether the veteran has a 
current diagnosis of fibromyalgia.

On VA examination in February 2007, the veteran complained of 
pain in his back, wrists, knee, feet and elbow.  The examiner 
noted that X-rays of the lumbar and cervical spine revealed 
degenerative arthritis.  Following an examination of the 
veteran, a review of the medical evidence and a discussion of 
the record, the examiner opined that the veteran did not have 
fibromyalgia.  No medical opinion to the contrary is of 
record.

The Board notes that pain, alone, without a sufficient 
factual showing that the pain is derived from an in-service 
disease or injury is not a disability.  Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Furthermore, although the veteran is competent to describe 
back, wrist, knee, feet and elbow symptoms, fibromyalgia is 
not a condition under case law where lay observation has been 
found to be competent to establish the diagnosis and the 
determination as to the diagnosis of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  And a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there is a question of a diagnosis, not 
capable of lay observation, which is medical in nature, and 
of medical causation, competent medical evidence is required 
to substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
the extent that he asserts that he currently suffers from 
fibromyalgia as related to service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

There is no competent medical evidence that contradicts the 
VA examiner's opinion that the veteran does not have a 
diagnosis of fibromyalgia.  In the absence of proof of any 
present disability, there is no valid claim of service 
connection for fibromyalgia.  Brammer, supra. 

As there is no favorable evidence of fibromyalgia, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).
  


ORDER

Service connection for fibromyalgia, to include as due to 
exposure to herbicides, is denied.



____________________________________________
K. R. FLETCHER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


